NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   16-JUN-2020
                                                   07:52 AM




                             NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                           OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee, v.
               TEMUULEN BAYARDELGER, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                              #EWA DIVISION
                        (CASE NO. 1DTA-17-02227)


                          ORDER OF CORRECTION
                  (By: Wadsworth, J., for the court1/)

          IT IS HEREBY ORDERED that the Summary Disposition Order
entered on June 9, 2020, is corrected as follows:
          On the first page, in the second paragraph, line 4,
insert the word "Supp." after the opening parenthesis and before
the year "2016," so that the line reads:

   (Supp. 2016). 2/   On appeal, Bayadelger contends there was insufficient

          The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.

             DATED:    Honolulu, Hawai#i, June 16, 2020.


                                           /s/ Clyde J. Wadsworth
                                           Associate Judge


     1/
             Leonard, Presiding Judge, and Chan and Wadsworth, JJ.